Case 5:20-cv-00018-LGW-BWC Document 14 Filed 06/26/20 Page 1 of 2


                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 3:59 pm, Jun 26, 2020
Case 5:20-cv-00018-LGW-BWC Document 14 Filed 06/26/20 Page 2 of 2
